DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3 and 13 are objected to because of the following:
Claim 3, line 2, “to” should be after “wherein”
Claim 13, “in the second tank portion” should be “of the second tank portion”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-24 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  The claims are indefinite because of the following reasons:  
The following terms lack antecedent basis:  “the concentration”  (claim 1, line 5; the concentration of what?  a solute in aqueous solution? Did Applicant intend to include the terms “forward osmosis” or “osmotic pressure gradient”?  Otherwise the claim reads on merely the filtration of wastewater wherein the first fluid is raw water and the second fluid is filtered water; did Applicant intend for the second fluid to have its own source—a second fluid source?); “the osmotic pressure difference” (claim 2, 
In claim 3, the limitation of a pressure is applied to the first tank portion to maintain the osmotic pressure between the first and second tank portions” is unclear since the recited function does not follow from the structure recited in the claim, so it is unclear whether the function requires some other structure or is simply a result of operating the apparatus under an osmotic pressure gradient.  Thus, one of ordinary skill would not be able to draw a clear boundary between what is and is not covered by the claim.  See MPEP 2173.05(g).  In the same way in claim 4, the limitation of a net physical pressure of the first and second tank portion being zero, is unclear.  Did Applicant intend to add the structure of a feed pump to both claims 3 and 4 in order to have corresponding structure for the aforementioned functional capabilities?
Claims 2-24 are also rejected since they suffer the same defects as the claims from which they depend. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 



Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

The following terms is considered to be a means-plus-function limitation:  “stirring means” (claim 10, line 2).  The equivalent structure in the specification is considered to be the stirrer of [0049] and that shown in figure 1 (reference no. 700) or structurally equivalents thereof.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 7-9, and 11-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Korean Reference KR 20170047090, hereinafter ‘090.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

‘090 teaches a fluid treatment apparatus comprising a first tank portion 100 receiving a first fluid from a first fluid source (10); a second tank portion (200) receiving water molecules from the first tank portion by an osmotic pressure gradient created across a first membrane 300 due to a polymer induction (drawing) solution within the second tank portion; and a third tank portion 500 receiving the water molecules from the second tank portion across a second membrane by a 

‘090 also teaches the second membrane 400 to include a porous spacer and to be low pressure (not needing a pump) [as in claims 7-8].

‘090 also a low concentration fluid source to communicate with the third tank portion 500 (tank 800 can include distilled water) that enters the second tank portion 200 to backwash the second membrane 400 (see the paragraph spanning pages 6-7 and the last paragraph beginning on page 8 through the second paragraph of page 9) [as in claim 11].  

Also, to backwash the first membrane 300, pump P1 and the line including V1 are a high concentration source in fluid communication with the first tank portion (see the fourth paragraph on page 8) [as in claim 12].

A retaining tank (F9 and/or 900) is operable to temporarily retain the second fluid (see paragraphs 6-8 on page 9)[as in claim 13].

‘090 also teaches a cleaning agent source 800 [as in claim 14].  

.

Claims 1-2, 4, 6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang et al. (U.S. 11,090,609 B2), hereinafter “Kang”.

    PNG
    media_image2.png
    347
    487
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    202
    174
    media_image3.png
    Greyscale


Kang teaches a fluid treatment apparatus comprising a first tank portion IR arranged to receive a first fluid from source 210; a second tank portion MR including a polymer drawing solution to receive water molecules through a first membrane 110 by forward osmosis from the first tank portion; and a third tank portion DR arranged to receive water molecules via a second membrane 130 from the second tank portion (col. 5, lines 42-57).  Being larger in the concentric arrangement, the second membrane 130 has a greater permeability, i.e. a greater effective membrane area1 than that of the first membrane 110 [as in claims 1-2 and 6].  As for claim 9, the increase in volume of fluid in the MR portion resulting from the forward osmosis would .
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-5 and 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over ‘090.
As explained above, it is unclear what structure is required by the function of claims 2-3; however, ‘090 also teaches a pump p in the feed line, wherein it would have been obvious for the pump to have the functional capabilities as in claims 3-5, in order to counter a naturally resulting reverse osmotic flow—which ‘090 seeks to prevent (see the last full paragraph of page 6 and the first full sentence beginning on page 10).    

As for claims 19-22, ‘090 teaches the second fluid to include a polymer than cannot pass through (is filtered by) the second membrane, wherein the polymer can include PSS (page 6, first sentence).  The second fluid having the specified concentration would have been within ordinary 

As for claims 18 and 23-24, ‘090 explicitly states that his invention is not limited to seawater but can be water that includes other substances.  Since Applicant admits (page 1 of his description) that it is known that PFOS and PFOA are pollutants harmful to human health, it would have been obvious for the semipermeable membrane to be constructed to prevent the passage of PFOS and PFOA therethrough.  For the same reasons, it would have been obvious for the water quality sensor to be sensitive to polyelectrolyte concentration.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over either of ‘090 or Kang, each one in further view of Davison (U.S. 3,562,152).

    PNG
    media_image4.png
    608
    473
    media_image4.png
    Greyscale
Neither of ‘090 or Kang specify a stirrer within the second tank portion.  However, Davison teaches a stirrer 15 in a second tank portion receiving pure water from a first tank portion 14.  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the stirrer of Davison in either of the second tank portions of ‘090 or Kang, since Davison teaches the benefit of minimizing concentration polarization which would reduce the effective osmotic pressure difference across the membrane.

Other Pertinent Art
Before amending the claims Applicant should consider the follow prior art: 

    PNG
    media_image5.png
    83
    670
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    346
    586
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    97
    319
    media_image7.png
    Greyscale




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRY K CECIL/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See the second full paragraph on page 8 of Applicant’s specification.